 We wish to extend our
congratulations to you, Sir, on your election to the
presidency of the fifty-ninth session of the General
Assembly. We would also like to thank to Mr. Julian
Hunte and the Secretary-General for their efforts
during this difficult year.
Last year, we expressed our concern about the
restoration of sovereignty in Iraq and the
reinvigoration of the Middle East peace process. This
year, we wish especially to note the critical need to end
the tragedy in Darfur. Armenians, victims of the
twentieth century’s first genocide, know well the long-
lasting effects of victimization and homelessness. This
is no way to begin a new millennium. The benefits of
globalization should be utilized to overcome this
newest global crisis.
We also comprehend all too well that peace and
security abroad and at home are clearly associated with
18

social and economic dignity today — or with faith in
their possible attainment tomorrow. Neither self-
satisfied smugness on the one hand nor self-righteous
violence on the other are solutions to the great
inequalities that exist around the world and within each
of our countries, even the most developed of them.
Terrorism, in all its manifestations, affects
security and political and economic stability in our
neighbourhoods and throughout our planet. Terrorism,
from Madrid to Beslan, in all its manifestations, is
inexcusable and unacceptable. Cognizant that the
success of counter-terrorism efforts is dependent upon
collective measures, Armenia has readily joined the
global fight against international terrorism. That fight
must go beyond effective regional and international
cooperation. It must include the very goals of the
Millennium Declaration: replacing deprivation, poverty
and injustice with universal respect for human rights
and democracy, economic development, equality and
social justice.
In Armenia we have had a year in which
economic growth went hand in hand with increased
participation in international organizations, particularly
in the United Nations. Our position in the Human
Development Index gives us the confidence to continue
on our path of economic development. We will also
work hard to bolster public-private partnerships. We
are proud that Armenia’s major enterprises are finding
ways to contribute to art and culture, to invest in public
life and to become partners in our society’s pursuit of
happiness and quality of life.
In 2005, the international community will review
the progress that has been made in the implementation
of the global development agenda. It would be most
useful if we could focus our resources on the
implementation of the agenda rather than on restating
our collective good intentions. In other words, we must
find the political will to make the political and
financial commitments necessary to overcome the
outstanding obstacles.
The Millennium Development Goals are
guidelines for Armenia. To that end, the empowerment
of women, the protection of children and the fight
against poverty are not just goals for us: they are
building blocks for a prosperous, healthy and stable
society. The Government of Armenia has approved
national action plans on the protection of the rights of
the child, on improving the status of women and
enhancing their role in our society and on preventing
trafficking in persons. In addition, a broad anti-
corruption strategy, developed with the participation
and counsel of the international community, will
complement the poverty reduction strategy programme
that is already beginning to yield results.
We are continuing our effective collaboration
with United Nations bodies on a number of important
issues, including use of information and
communication technologies to improve governance
and institutionalize public/private interactions. With
donor community support, focused institution-building
and good governance, we expect that the human rights
and democratic reforms of the past decade will go
beyond the solid legislative framework that has already
been developed and will take root — psychologically
and socially — in our society.
Armenia, as an active member of the Economic
and Social Council and the Commission on Human
Rights, will remain involved in international
development cooperation. At the same time, we will
participate in the effort to improve the consultation and
coordination mechanisms that are essential for the
effectiveness of the collective security system and we
look forward to the assessment of the High-level Panel
on Threats, Challenges and Change.
We stand for broader cooperation between the
United Nations and regional organizations to ensure
the broader involvement and commitment of countries
in decision-making and implementation processes.
Reform is necessary within those valued organizations
if we are to effectively address today’s realities and
challenges and resolve tomorrow’s problems. To do
that, we cannot work with yesterday’s mechanisms. A
revitalized General Assembly is indispensable for
effective United Nations action. We would also support
Japan, Germany and India joining countries from
Africa and Latin America as permanent members of an
enlarged and more representative Security Council.
In a few short years, Armenia has done away with
the false proposition that we must choose between East
and West, between the old world and the new. We have
done away with the myth that our neighbours can
control the pace of our economic development and
shape its direction. Now we want to do away with the
very dangerous notion that yesterday’s adversaries are
enemies forever.
19

Armenia is ready to compromise and collaborate
with neighbours who are ready to join us in making
history, not rewriting it. We want to work with an
Azerbaijan that understands its place in a rule-based
international order, not one whose policies, practices
and statements threaten the fragile peace and stability
of our region.
Azerbaijan was the first to introduce ethnic
cleansing in the Soviet space, the first to engage
mercenaries and international terrorists in its own
defence and the first to discard the “rules of
engagement” in international organizations.
Let me explain. The Armenian presence in the
region of the Caucasus has been long and extensive.
Indeed, denying or rewriting that history requires
systematic planning, energy and resources.
Unfortunately, the Government of Azerbaijan has not
spared those resources. Azerbaijan succeeded in
eliminating the Armenians of Nakhichevan, who
comprised more than half the population there. There
were more than 400,000 Armenians living in
Azerbaijan during the Soviet period. The pogroms of
Sumgait and Baku led to the fact that there are none
today. Indeed, the Azerbaijani experiment in ethnic
cleansing worked.
A decade ago, Azerbaijan retained the services of
mercenaries and international terrorists — the same
names we hear today — to fight against the Armenian
men and women who were defending their own lands
and homes against aerial bombings and proximate
shelling. The terrorists lost, Armenians won.
Finally, Azerbaijan’s leadership dismisses the
opportunities offered by membership in international
organizations to build bridges and seek solutions.
Today, Azerbaijan rejects mediation by those who wish
to help halt drug trafficking through its territory. It
dismisses efforts by the Council of Europe and other
monitoring groups to come to the region and see with
their own eyes, at first hand, the destruction of
thousands of irreplaceable historic and cultural
markers. Azerbaijan squawks about its desire for
NATO membership, even as it repeatedly prohibits a
partner’s participation in NATO exercises. Worse,
Azerbaijan not only does not rebuke, it champions the
Azerbaijani military officer who decapitated a fellow
Armenian officer in a NATO training course in
Budapest. It maligns the Minsk Group of the
Organization for Security and Cooperation in Europe to
hide its own refusal to consider the proposals that have
grown from the discussions and negotiations in which
its own leadership has participated. For more than half
a decade, Azerbaijan has rejected every proposal
before it from the “common State” proposal in 1998 to
the Key West document of 2001.
Armenians prevailed in the military confrontation
unleashed by Azerbaijan in response to the peaceful
demands of the people of Nagorno-Karabakh for self-
determination. Contrary to the assertion made by
Azerbaijan’s President from this podium, Armenians
have occupied those lands for over 2,000 years, and not
just the last 10. Today, Nagorno-Karabakh has reversed
the injustice done by Stalin back in the mid-1920s. It is
free, democratic and tolerant of minorities. Nagorno-
Karabakh holds regular elections, has State and
security structures, completely controls its own
territory and has a growing economy.
If in the past century Armenians and Azerbaijanis
were forcibly linked together, in the present century —
in which we have won the right to our own destinies —
we can determine to live together peaceably. If we are
serious about becoming full, deserving residents of the
European neighbourhood — where borders do not
count, but intentions and tolerance do — we will have
to come to terms with our past, with our history and
with the realities that have gripped our region.